UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CEDRIC BISHOP, for himself and on behalf of
all other persons similarly situated,
                                 Plaintiff,
                                                                        ORDER
                     – against –                                    20 Civ. 364 (ER)

APOGEE EVENTS, INC.,
                                 Defendant.


Ramos, D.J.:

         Apogee Events was served with process on January 28, 2020. On October 2, 2020, the

Court instructed Bishop to ﬁle a status report by November 1, 2020, and warned that failure to

comply with its order could result in sanctions including dismissal for failure to prosecute. See

Doc. 6, Fed. R. Civ. P. 41(b).

         No status report was ﬁled and there has been no further activity in this case since then.

Because Bishop has not responded to the Court’s Order, or otherwise been in contact with the

Court for well over a year, the Court dismisses this case for failure to prosecute under Rule

41(b).

I.       Standard

         Courts evaluating dismissal under Rule 41(b) must consider:

         (1) the duration of the plaintiﬀ’s failures,
         (2) whether plaintiﬀ had received notice that further delays would result in
             dismissal,
         (3) whether the defendant is likely to be prejudiced by further delay,
         (4) whether the district judge has taken care to strike the balance between
             alleviating court calendar congestion and protecting a party’s right to due
             process and a fair chance to be heard and
         (5) whether the judge has adequately assessed the eﬃcacy of lesser sanctions.
LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citation omitted). When

weighing these factors, “[n]o single factor is generally dispositive.” Baptiste v. Sommers, 768

F.3d 212, 216 (2d Cir. 2014).

II.    Discussion

       Here, each LeSane factor weighs in favor of dismissal. First, Bishop did not respond to

the Court’s October 2, 2020 order, nor has he been in contact with the Court in over a year. “A

delay of eight months to one year in prosecuting a case falls comfortably within the time frames

found suﬃcient” for dismissal under Rule 41(b). Salem v. City of New York, No. 16 Civ. 7562

(JGK), 2017 WL 6021646, at *2 (S.D.N.Y. Dec. 4, 2017) (collecting cases).

       Second, Bishop was given notice that the case would be dismissed for failure to

prosecute. In its October 2, 2020 Order, the Court clearly warned that “[f]ailure to comply with

this Order may result in sanctions, up to and including dismissal for failure to prosecute.” Doc. 6

(citing Fed. R. Civ. P. 41(b)). Despite this warning, Bishop has not contacted the Court.

       Third, “prejudice to defendants resulting from unreasonable delay may be presumed[.]”

LeSane, 239 F.3d at 210. Because Bishop was unresponsive to the Court’s October 2, 2020

Order, and has not otherwise been in contact with the Court or Defendant in over a year, see Doc.

6, the Court perceives no circumstances rebutting this presumption. Virola v. Entire GRVC Dep’t

of Mental Health Hygiene Servs., No. 12 Civ. 1005 (ER), 2014 WL 793082, at *3 (S.D.N.Y. Feb.

21, 2014) (presuming prejudice where plaintiﬀ had no contact with the Court for eight months).

       Fourth, Bishop has failed to take advantage of his “right to due process and a fair chance

to be heard[.]” LeSane, 239 F.3d at 209. Indeed, “[i]t is not the function of this Court to chase

dilatory plaintiﬀs while other litigants in this district seek access to the courts.” Hibbert v. Apfel,

No. 99 Civ. 4246 (SAS), 2000 WL 977683, at *3 (S.D.N.Y. July 17, 2000).




                                                   2
         Finally, no weaker sanction than dismissal could remedy Plaintiﬀ’s failure to prosecute

this case. Not only has Plaintiﬀ failed to advance the case for over a year, but he has also failed

to comply with the Court’s October 2, 2020 Order. Dismissal is appropriate where, as here, a

plaintiﬀ “appears to have abandoned the litigation[.]” Dixon v. Urbanskt, No. 17 Civ. 1123

(PMH), 2020 WL 4347736, at *3 (S.D.N.Y. July 29, 2020); McNair v. Ponte, No. 17 Civ. 2976

(AT) (GWG), 2020 WL 3402815, at *7 (S.D.N.Y. June 18, 2020) (citing abandonment of claims

as reason that any other sanction would be less eﬀective).

         For all of these reasons, the Court dismisses Plaintiﬀ’s claims with prejudice.

         It is SO ORDERED.



Dated:    July 8, 2021
          New York, New York

                                                              EDGARDO RAMOS, U.S.D.J.




                                                  3
